DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 05/02/2022. As directed by the amendment: claims 9, 12, 13, 17, 18, and 21-23 have been amended, claims 10 and 14 have been cancelled and claims 27 and 28 have been added. Thus, claims 1-9, 11-13, and 15-28 are presently pending in this application with claims 1-8 withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjuster configured to adjust” in claim 23. For examination purposes the “adjuster” is being interpreted based on ¶00087 as a knob and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 9, 11-13, and 15-28 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “at least one frame pod having an upper end connected to said platform and to one or more fiducials imbedded in said skull at known locations”. The claim language “one or more fiducials imbedded in said skull at known locations” is a positive recitation of the skull of the patient. Claim limitations reciting human organisms need to be functional to avoid positively claiming the human organisms. For example, “at least one frame pod having an upper end connected to said platform and to one or more fiducials configured to be imbedded in said skull at known locations”. The claim limitation will be interpreted as such for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 13, 15-19, 21-23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (US 2013/0053867 A1) in view of Lee et al. (US 2004/0030237 A1).
Regarding claim 9 Gowda discloses (1-2 and 4a-4b) a stereotactic surgical frame 100 (see [0029]) for facilitating insertion of a surgical tool 500 into a target surgical site (see [0042]) within a patient skull 90 (see [0027]-[0028] and [0031]), comprising: 
a platform 102 defining a curved path of an imaginary sphere having a circumference that crosses through said skull 90 (see annotated fig. 1c below); 
a movable tool holder 110 comprising an aperture 111 configured to accommodate a surgical tool (see [0031] and [0042]), and wherein said movable tool 110 holder is configured to move (see [0031]) along said curved path (the curved path is defined by the sphere and 110 can be seen to move along the sphere in the annotated fig. 1c below); 
at least one fiducials 103 (see [0033]) having an upper end connected to said platform 102 (see fig. 1b) configured to be imbedded in said skull at known locations (see [0032]); wherein said frame is configured to be co-registered with said one or more fiducials (see [0033]) and wherein said movable tool aperture 111 is configured to be positioned on said imaginary sphere circumference (see annotated fig. 1c below).
The language “fiducials configured to be imbedded in said skull at known locations” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gowda meets the structural limitations of the claim, and the fiducials are capable of being imbedded in said skull at known locations. Since the fiducials are imbedded in the skull, they can be imbedded in the skull at known locations.
	


    PNG
    media_image1.png
    554
    684
    media_image1.png
    Greyscale

Gowda is silent regarding at least one frame pod having an upper end connected to said platform and to the one or more fiducials.
However Lee, in the same field of endeavor, teaches (fig. 1) of a marker 100 having at least one frame pod 106 having an upper end and one or more fiducial screw 104 connected to the at least one frame pod 106 (see fig. 1 and [0023]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gowda to have the fiducials be two part markers that include an frame pod at the upper end and a fiducial screw at the lower end the as taught by Lee, for the purpose of being able to use a positioning system with the fiducials to ensure they are positioned in the correct location (see Lee [0025]-[0027]).
Gowda as modified teaches regarding at least one frame pod having an upper end connected to said platform and to the one or more fiducials. Gowda teaches fiducials having an upper end connected to the platform and has been modified to have the fiducials be a two part member with an upper frame pod and lower screw. Therefore the upper end (frame pod) of the modified device would be connected to the platform.
Regarding claim 27, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda further discloses (1-2 and 4a-4b) said frame 100 is configured to proportionally displace said movable tool holder aperture 111 while holding a surgical tool in a first direction (the movable tool holder aperture 111 is in a ball which proportionally displaces the aperture as it moves), and said target surgical site in which a tip of said surgical tool is positioned in an opposite second direction (the target surgical site is directly in line with the aperture, therefore it is proportionally displaceable relative to the aperture 111) according to a ratio between a distance of said movable tool holder from a center point of said imaginary sphere and a distance of said targeted surgical site from said center point (the tool can be moved up and down in the aperture 111 to be held in a position such that a ratio between a distance of said movable tool holder from a center point of said imaginary sphere and a distance of said targeted surgical site from said center point is proportional).
Regarding claim 12, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 27. Gowda further discloses (1-2 and 4a-4b) said platform 102 comprises an arc of said imaginary sphere defining said curved path (see annotated fig. 1c below claim 1), and wherein said movable tool holder 110 is configured to move along a surface of said arc (see annotated fig. 1c below claim 1, 110 can be seen to be positioned on a surface of the imaginary sphere).
Regarding claim 13, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 27. Gowda further discloses (1-2 and 4a-4b) said platform 102 comprises a patch of a-said imaginary sphere defining said curved path (see annotated fig. 1c below claim 1), and wherein said movable tool holder is configured to move along a surface of said sphere (see annotated fig. 1c below claim 1, 110 can be seen to be positioned on a surface of the imaginary sphere).
Regarding claim 15, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda further discloses (1-2 and 4a-4b) a lock 112 configured to lock said movable tool holder 110 at a selected position along said curved path (see [0031]).
Regarding claim 16, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda further discloses (1-2 and 4a-4b) said movable tool holder 110 is configured for adjustment of set up parameters of said surgical tool relative to said frame using spherical coordinates. The language “said movable tool holder is configured for adjustment of set up parameters of said surgical tool relative to said frame using spherical coordinates” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gowda as modified meets the structural limitations of the claim, and the movable tool holder is capable of adjustment of set up parameters of said surgical tool relative to said frame using spherical coordinates. The moveable tool is a sphere therefore it is capable of adjustment of set up parameters of said surgical tool relative to said frame using spherical coordinates.
Regarding claim 17, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 27. Gowda further discloses (1-2 and 4a-4b) said movable tool holder aperture 111 is configured to be positioned together with said targeted surgical site on said circumference of said imaginary sphere. The language “said movable tool holder aperture is configured to be positioned together with said targeted surgical site on said circumference of said imaginary sphere” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gowda as modified meets the structural limitations of the claim, and said movable tool holder aperture is capable of being positioned together with said targeted surgical site on said circumference of said imaginary sphere. The movable tool holder aperture is directly in line with the target surgical site because it determines the target surgical site. The tool is axially moveable to a depth of the target site which can a depth on the circumference of the imaginary sphere. Therefore movable tool holder aperture is capable of being positioned with said targeted surgical site on a circumference of an imaginary sphere.
Regarding claim 18, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 17. Gowda further discloses (1-2 and 4a-4b) a distance between said movable tool holder aperture 111 and said targeted surgical site is proportional to a radius defined by said imaginary sphere (the movable tool holder aperture is directly in line with the target surgical site because it determines the target surgical site; the tool is axially moveable to a depth of the target site which can be a depth on the circumference of the imaginary sphere, therefore a distance between said movable tool holder aperture and said targeted surgical site is proportional to a radius defined by said imaginary sphere).
Regarding claim 19, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda further discloses (1-2 and 4a-4b) said movable tool holder 110 is configured to allow axial movement of said surgical tool along an axis perpendicular to said curved path (see [0042]).
Regarding claim 21, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda as modified further teaches said at least one frame pod comprises at least three frame pods (Gowda has at least 3 fiducials and has been modified by Lee to have the fiducials include a frame pod, see claim 9 above).
Regarding claim 22, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda as modified further teaches said at least one frame pod is telescopic (Lee teaches that the frame pod 106 is connected to the fiducial 104 by a thread 114, see [0023] and fig. 1; this thread can be unsewered or screwed to change the length, thus it is telescopic).
Regarding claim 23, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda as modified further teaches said at least one frame pod comprises a length adjuster 118 (element 118 is a ball that can be turned thus it is a structural equivalent to a knob) configured to adjust a length of said at least one framepod 106 (element 118 can be turned to unscrew or screw thread 114 which adjusts thelength of said at least one framepod).
Regarding claim 28, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 27. Gowda further discloses (1-2 and 4a-4b) said frame 100 is configured to said proportionally displace said movable tool holder aperture 111 holding said surgical tool in said first direction while maintaining passage of said surgical tool through said center point of said imaginary sphere. The language “said frame is configured to said proportionally displace said movable tool holder aperture holding said surgical tool in said first direction while maintaining passage of said surgical tool through said center point of said imaginary sphere” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Gowda as modified meets the structural limitations of the claim, and said frame is capable of proportionally displacing said movable tool holder aperture holding said surgical tool in. Furthermore the tool is axially moveable to a depth of the target site which can be selected such that said surgical tool position is maintained through said center point of said imaginary sphere.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Lee as applied to claim 9 above, and further in view of Gielen et al. (US 2008/0123921 A1).
Regarding claim 11, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9.
Gowda as modified is silent regarding one or more sensors coupled to said frame, wherein said sensors are configured to communicate with said one or more fiducials.
However Gielen, in the same filed of endeavor, teaches (fig. 9) of a one or more sensors coupled to a frame (see [0088]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gowda as modified to have one or more sensors coupled to said frame as taught by Gielen, for the purpose of being able to track the position of the surgical instrument and/or other elements of the device (see Gielen [0091]).
Gowda as modified teaches said sensors are configured to communicate with said one or more fiducials. Applicant defines communicate as “[t]he term ‘communicate’ (and its derivatives e.g., a first component ‘communicates with’ or ‘is in communication with’ a second component) and grammatical variations thereof are used to indicate a structural, functional, mechanical, electrical, or optical relationship, or any combination thereof, between two or more components or elements” (specification [00048]) and Gowda is modified to have a sensor on the frame 100 which is in physical contact with screws 103 that contain the fiducials. Therefore said sensors are configured to communicate with said one or more fiducials.	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Lee as applied to claim 9 above, and further in view of Piferi et al. (US 2009/0112084 A1).
Regarding claim 20, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda as modified further discloses different tools (see [0042]). Gowda as modified is silent regarding said surgical tool comprises a deep brain stimulation (DBS) lead.
However Piferi, in the same filed of endeavor, teaches of a similar frame comprising a surgical tool that is a deep brain stimulation (DBS) lead (see [0008]).
Therefore, the substitution of one known surgical tool (DBS lead as taught in Piferi) for another (tool as taught in Gowda) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Piferi teaches that a DBS lead can be used with a frame and the substitution of the DBS lead as taught in Piferi would have yielded predictable results, namely, a surgical tool of Gowda that would treat a target site. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Lee as applied to claim 9 above, and further in view of Barricket al. (US 2002/0087101 A1) and Hunter et al. (US 6,474,341 B1).
Regarding claims 24 and 25, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda as modified is silent regarding one or more detectors configured to identify a location of one or more fiducials using a wireless signal; said wireless signal comprises a radiofrequency (RF) signal, an optical signal, an infra-red signal, a magnetic signal and/or an ultrasonic signal.
However Barricket, in the analogous art of positioning systems, teaches that one or more fiducials can comprise a sensor (see ¶0027).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gowda as modified to have the one or more fiducials can comprise a sensor as taught by Barricket, for the purpose of being able determine the location of the fiducial and use it as a reference for positioning the instrument in the correct location (see Barricket ¶0027).
Gowda as modified is silent regarding one or more detectors configured to identify a location of one or more fiducials using a wireless signal; said wireless signal comprises a radiofrequency (RF) signal, an optical signal, an infra-red signal, a magnetic signal and/or an ultrasonic signal.
However Hunter, in the analogous art of positioning systems, teaches (fig. 1) of one or more detectors 16 configured to identify a location of one or more sensors 12 (see col. 3 ln. 24-38) using a wireless signal (see col. 4 ln. 27-39); said wireless signal comprises a radiofrequency (RF) signal (see col. 4 ln. 27-39).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gowda as modified to have one or more detectors configured to identify a location of one or more sensors using a wireless signal; said wireless signal comprises a radiofrequency (RF) signal as taught by Hunter, for the purpose of being able to easily and wirelessly determine the location of the sensors within the body (see Hunter col. 3 ln. 6-23 and col. 3 ln. 39-65).
Gowda as modified teaches the one or more detectors configured to identify a location of one or more fiducials. Gowda is modified to have the one or more fiducials comprise a sensor and is further modified to have one or more detectors configured to identify a location of the sensor.
Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda in view of Lee as applied to claim 9 above, and further in view of Brown (US 4,608,977).
Regarding claim 20, Gowda as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. Gowda as modified is silent regarding said platform comprises one or more marking scales of a spherical coordinate system defined by the frame.
However Brown, in the same filed of endeavor, teaches (fig. 3) of a platform comprises one or more marking scales 30/36 of a spherical coordinate system defined by a frame (see fig. 3 and col. 4 ln. 47-63).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gowda as modified to have said platform comprises one or more marking scales of a spherical coordinate system defined by the frame as taught by Brown, for the purpose of being able to determine the position/angle of the moveable tool holder to assist in positioning the tool in the correct location/orientation (see Brown col. 4 ln. 47-63). 
Response to Arguments
Applicant’s arguments, see pg. 6, filed 05/02/2022, with respect to the rejection of claims 13, 22, and 23 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 13, 22, and 23 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771